CANTY, J.
(dissenting). If we leave out of the case the effect of the assignment for the benefit of creditors and the payment of the dividend under that assignment, in interrupting the running of the. twelve months limitation, I am of the opinion that the decision of the majority is correct. But no material fact should be left out of the case in deciding it.
Did not the making of the assignment itself interrupt the running of this limitation? In many states the deed of assignment for the benefit of creditors contains the names of the creditors, and the amount due each. Is there any doubt that the making of such an assignment would interrupt the running of the statute, or contract, of limitations as to every claim so specified in the deed of *377assignment? But what is the difference whether the creditor’s name and the amount due him is specified in the deed itself or in a separate schedule, as is the practice in this state? What is the difference whether his name or the amount of his claim is specified at all, so ¡long as there is no dispute about his claim, or the amount of it? When he and his claim can be readily identified by extrinsic evidence, is not the legal effect of the deed the same as if his name and the amount of his claim were stated in the deed? The assignment is made for the benefit of all the assignor’s creditors, and he can show by extrinsic evidence that he is one of those creditors. Again, why should not the payment of a dividend under such a voluntary assignment have the same effect in interrupting the statute, or contract, of limitations as a payment made directly by the debtor to the creditor? Again, if the running of the limitation under this contract is interrupted at all, is not this twelve months limitation thereby wholly waived, so that there is thereafter no limitation but the six year statute? Hone of these questions have been raised or argued by counsel, and, in my opinion, a reargument should be ordered as to these questions before deciding the case.
For this reason I cannot concur in the opinion of the majority.